Citation Nr: 0829192	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  99-11 579A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected hypertension.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Fetty, Counsel





INTRODUCTION

The veteran served on active duty from April 1971 to April 
1991.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 and later-
issued rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California, that 
denied an increased rating for hypertension.  The Board 
issued a decision in November 2000.  The veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  The Court vacated the decision and remanded 
the case to the Board for development pursuant to the 
Veterans Claims Assistance Act of 2000.  In a November 2000 
decision, the Board again denied the claim.  The decision was 
appealed to the Court.  In a December 2007 Order, the Court 
remanded the case to the Board for additional development.

In a July 2008 letter to the Board, the veteran's attorney 
requested that the claims folder be returned to the RO in 
order to obtain additional private medical records and to 
afford the veteran an examination.  Pursuant thereto, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2007, the Court remanded the case to the Board 
for compliance with instructions set forth in a Joint Motion 
for Remand (Joint Motion).  The Joint Motion specifies that 
VA should obtain private medical reports from Thomas H. Lyon, 
M.D., of Superstition Springs Health Care Center, 6811 East 
Superstition Springs, Mesa, Arizona 85208.  While Dr. Lyon 
has submitted two informative letters to VA, there might be 
additional pertinent records at that office.

The Joint Motion specifies that VA should offer the veteran 
an examination to determine the severity of hypertensive 
vascular disease.  The Joint Motion notes that VA's Schedule 
for Rating Disabilities (Rating Schedule) mandates that blood 
pressure readings be taken "two or more times on at least 
three different days."  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note (1) (2007).  While a June 2006 VA examination 
report notes marginal control of hypertension, blood pressure 
readings were not taken two or more times on at least three 
different days.  The Board will request that these blood 
pressure readings be obtained.

The Joint Motion instructs the Board to inquire whether a 
staged rating is indicated under the tenets of Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (where evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, assignment of staged ratings is 
necessary).  The Board will therefore request a medical 
opinion addressing this issue.

Finally, the Joint Motion requests extraschedular 
consideration under 38 C.F.R. § 3.321(b) (1).  The Board will 
request this consideration.

Review of a June 2006 VA hypertension compensation 
examination report reflects that an addendum report was later 
provided.  The addendum report indicates that a Doppler(r) 
study showed "diastolic dysfunction" with "Left ventricle 
cavity size mild to moderately increased."  These facts 
suggest that the rating criteria of Diagnostic Code 7007, 
hypertensive heart disease, might also apply.  Under 
Diagnostic Code 7007 any evidence of cardiac hypertrophy on 
electrocardiogram, echocardiogram, or X-ray warrants a 
minimum rating of 30 percent.  Moreover, Diagnostic Code 
7107, Note (3) instructs the rater to "Evaluate hypertension 
separately from hypertensive heart disease and other types of 
heart disease."  Thus, in addition to requesting two or more 
blood pressure readings on three different days, the Board 
will request an examination for hypertensive heart disease.

Further, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 21 Vet. App. 505 (2007).  On remand, the 
veteran should be provided with this notification.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  After obtaining any necessary release 
from the veteran or his attorney, the RO 
must attempt to obtain any private 
medical reports from Thomas H. Lyon, 
M.D., of Superstition Springs Health Care 
Center, 6811 East Superstition Springs, 
Mesa, Arizona 85208.  If no additional 
evidence is forthcoming, that fact must 
be clearly set forth in the claims files.  

2.  After the development requested above 
has been completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a cardiovacular examination by 
an appropriate specialist.  The claims 
files should be made available to the 
physician for review.  The physician 
should elicit from the veteran a history 
of relevant symptoms, and accomplish the 
following: 

I.  Obtain blood pressure readings 
two or more times on at least three 
different days.

II.  Review the addendum to the June 
2006 VA examination report and 
explain whether cardiac hypertrophy 
or other hypertensive heart disease 
is indicated.  The addendum is 
located in Volume 4 of the claims 
files and is tabbed with a pink tab. 

III.  Offer a rationale for any 
conclusion in a legible report.  If 
any question cannot be answered, the 
physician should state the reason.

If, and only if, hypertensive heart 
disease is shown, it may be necessary to 
schedule an examination to determine the 
metabolic equivalent (METs) level that 
results in dyspnea, fatigue, angina, 
dizziness, or syncope in accordance with 
the rating criteria of Diagnostic Code 
7007.  If exercise testing cannot be done 
for medical reasons, it may be necessary 
for the examiner to estimate the METs 
level that results in dyspnea, fatigue, 
angina, dizziness, or syncope.  See 
38 C.F.R. § 4.104, Note (2).  

Following the above development, the 
physician is asked to determine, if 
possible, whether the veteran's 
cardiovascular status has undergone 
significant improvement or worsening 
during the appeal period, and, if so, 
when the changes occurred.  Additionally, 
the physician should indicate the effect 
the veteran's hypertension has on his 
ability to maintain gainful employment.  

The physician should offer a rationale 
for any conclusion in a legible report.  
If the question cannot be answered, the 
physician should state the reason.  The 
veteran may be examined if necessary.  

3.  Following the above, the RO should 
review all relevant evidence and 
readjudicate the claim for an increased 
rating for hypertension.  The rating 
board should consider submission of the 
claim to the Director, Compensation and 
Pension service, for extraschedular 
consideration, in accordance 3.321 
(2007).  Following that action, if the 
desired benefits are not granted, an 
appropriate supplemental statement of the 
case (SSOC) should be issued.  The 
veteran and his attorney should be 
afforded an opportunity to respond to the 
SSOC before the claims folder is returned 
to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The veteran is advised that failure to report without good 
cause for a scheduled VA examination may result in denial of 
the claim.  38 C.F.R. § 3.655 (2007).  The purposes of this 
remand are to comply with due process of law and to further 
develop the veteran's claim.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


